Case 1:19-cv-05574-AT Document 105 Filed 12/28/20 Page 1 of 2

F USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

 

DOC #:
34 Adee Str | DATE FILED: __12/28/2020 _

 

pe ee ory ee or ne

Manhattan Office:

The Chrysler Building

405 Lexington Ave. 26th Fi.
New York, NY 10174
Telephone (212) 268-4777

December 23, 2020

VIA ECF

Honorable District Judge Analisa Torres
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: — Jonas v. Noble Construction Group, LLC et al.
Case No.: 19-cv-05574-AT

Your Honor:

We represent Plaintiff Tamas Jonas in the above referenced action. We are in receipt of
the Court’s Pretrial Scheduling Order dated December 22, 2020. [DE 103] Pursuant to said Order,
Your Honor granted Plaintiff leave to file a Summary Judgment motion by January 29, 2021. Said
Order further directed Plaintiff to submit his Rule 56.1 statement along with Defendants’ responses
by December 29, 2020.

The transcript of non-party witness Bence Kiss, which was held on November 16, 2020,
was just released by the Court Reporter and provided to our office by defense counsel this morning.
Mr. Kiss’ testimony may contain material facts that must be included in the Rule 56.1 statement -
however, the parties have not yet had a chance to fully review the transcript.

Additionally, due to the holidays, our office will close early on Thursday, December 24,
2020 and will be closed on Friday, December 25,°2020. Defense counsel’s office will also be
closed on December 25, 2020. Thus, we effectively only have 2 full business days to submit
Plaintiff's Rule 56.1 statement and Defendants’ responses. As such, the parties do not think it
possible to provide the Court with a constructive Rule 56.1 statement and responses in the limited
amount of time set forth in the Order.
Case 1:19-cv-05574-AT Document 105 Filed 12/28/20 Page 2 of 2

Since Your Honor has already granted Plaintiff leave to file a Summary Judgment motion,
Plaintiff and Defendants respectfully submit this letter jointly to request that pursuant to Local
Civil Rule 56.1(a), Plaintiff be allowed to submit his Rule 56.1 statement with his motion on
January 29, 2021, instead. Thereafter, pursuant to Local Civil Rule 56.1(b), Defendants would
submit their responses to same, if any, with their oppositions by February 26, 2021.

If Your Honor still requires Plaintiffs Rule 56.1 statement along with Defendants’
responses prior to the filing of Plaintiff's Summary Judgment motion, however, then the parties
respectfully request that the time be extended from December 29, 2020, to January 15, 2021, due
to the Christmas and New Year holidays.

Thank you for your consideration of the joint request and attention this matter.

Respectfylly,

  
  

 

onai (HO 3923)

Ce: All parties via ECF

GRANTED in part, DENIED in part.

By January 15, 2021, Plaintiff shall submit his
Rule 56.1 statement, along with Defendants’
responses.

SO ORDERED.

Dated: December 28, 2020
New York, New York

Oy

ANALISA TORRES
United States District Judge

 
